Citation Nr: 9903696	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-27 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a neck disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for a 
neck disorder.

The October 1995 decision also increased the rating for 
injury to the nucleus pulposus at L-3, L-4, right to 20 
percent.  The veteran filed a notice of disagreement with 
this decision and was provided with a statement of the case.  
In his substantive appeal, dated in June 1996, the veteran 
stated that his low back disability should be rated as 40 
percent disabling.  The veteran provided hearing testimony 
before a hearing officer at the RO in January 1998.  The 
hearing officer's decision of March 1998, increased the 
rating for the service-connected low back disability to 40 
percent.  

The United States Court of Veterans Appeals (Court) has held 
that, on a claim for an increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  Nevertheless, a veteran may limit his claim to the 
issue of entitlement to a particular rating which is less 
that the maximum disability rating allowed where he clearly 
intends to do so.  Id. 

In the present case, the veteran clearly intended to limit 
the issue on appeal to entitlement to a 40 percent rating for 
his service-connected low back disability.  Accordingly, as 
the issue has been resolved in the veteran's favor, it is no 
longer before the Board for consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's neck disorder was acquired as a result of 
active military service.  


CONCLUSION OF LAW

With resolution of reasonable doubt, a neck disorder was 
incurred during service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The service medical records are silent for complaint of or 
treatment for a neck injury.  The records do show that the 
veteran was hospitalized in October 1963 and gave a history 
of having hurt his back in July 1963 while lifting a trailer.  
The diagnosis was herniation, nucleus pulposus of L-5/S-1, 
traumatic.  No pertinent abnormalities were reported on the 
April 1964 separation examination.  

VA examinations in August 1964 and August 1969 were negative 
for any complaints or clinical findings relative to the neck.  

VA medical records dated in 1995, including a report of VA 
examination in August 1995, show that X-rays of the cervical 
spine taken in January 1995 revealed marked, chronic, 
degenerative disc disease at C5-C7.  On VA examination in 
August 1995, the veteran reported that in service he was 
ordered to raise a "windset mast" that at full extension 
would rise up to 60 feet.  This was a task that would 
normally take two men, but there was no one ordered to help 
him.  When raising the mast almost to complete extension he 
felt a sharp pain in his back.  He dropped the mast and it 
pushed him out of the trailer onto the ground.  He indicated 
that he landed on his back hurting his neck.  No clinical 
findings or diagnosis regarding the neck were noted.  On 
clinical evaluation in November 1995, the veteran reported 
that in 1963 he fell off a trailer and landed on his head and 
neck.  The examiner noted that he most probably injured his 
neck at that time.  

In a November 1995 statement, a VA physician reported 
treating the veteran for about a year for multiple 
complaints, including low back pain and arthritis of the 
neck.  The physician stated that the veteran injured his back 
and neck in 1963 while in the Army.  At that time, he was 
ordered to set up an 8 foot mast that was used in meteorology 
to measure movement of the wind.  Apparently, that mast 
weighed around 150 to 175 pounds and he was ordered to do 
this job alone although it usually took two people to do it.  
He picked up the mast and lifted it off on a trailer bed and 
started to set it in the upright position.  At that time, 
while it was 3/4 of the way up, his back went out.  He felt a 
terrible pain in his back and under the pressure of the mast 
he fell off the truck or the trailer.  He fell about four 
feet and landed on his back and neck.  He was hospitalized 
for about a week at that time, and he was in traction for his 
problem and while the back pain was more severe, he also had 
problems with his neck but it seemed under those conditions 
the neck problem did not receive the proper attention.  
Nonetheless, over the years his neck pain became aggravated 
and evolved to be a continual pain as bad as his back.  He 
had painful motion of the neck at all times and stiffness.  
Physical examination revealed that neck extension was 
limited, with maximum extension to 30 degrees.  There was a 
dorsal cervical kyphosis that was fixed and the veteran could 
not look up to see the ceiling when he was in the erect 
position.  Lateral flexion of the neck was between 10 and 15 
degrees and all this movement elicited pain.  Lateral 
rotation of the neck was 40 degrees to the right and 20 
degrees to the left.  It was noted that X-rays showed marked 
chronic degenerative disc disease at C5-C6-C7 with narrowing 
of the disc spaces.  The physician commented that the veteran 
had injury related arthritis of the neck as well as the back, 
and that in view of the history and the physical findings, he 
could not disassociate the two injuries.  He felt that it was 
reasonable to allow the veteran service connection for his 
neck as well as his back.  

In June 1997, a VA orthopedist reviewed the veteran's claims 
folder and provided an opinion concerning the etiology of the 
veteran's neck pain.  He noted that veteran's history as 
follows:  In 1963, while lifting a 250 pound mass, the 
veteran slipped and fell backwards onto his lower back from 
four feet from the truck to the ground.  His back and neck 
started hurting at that time.  On examination of the cervical 
spine, there was evidence of muscle spasm on both sides of 
the neck.  Range of motion was lateral bending to 25 degrees 
bilaterally, rotation to 30 degrees bilaterally, flexion to 
30 degrees and extension to 10 degrees.  It was noted that X-
rays showed multiple discogenic disease at C4-C5, C5-C6, and 
C6-C7.  The orthopedist opined that the veteran's neck 
probably got injured at the same time that he fell off the 
truck.  

In January 1998, the veteran testified that in service when 
he fell off of a trailer hurting his back, he also hit his 
head and damaged his neck.  He waited a week or two before he 
got treatment and never mentioned the neck, but thought he 
did mention that his hands and feet were numb.  He indicated 
that the first time he went to a doctor about his neck was 
three years ago.  See January 1998 hearing transcript.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Furthermore, 

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107.  Thus, when the veteran seeks benefits 
and the evidence is in relative "equipoise", the law 
mandates that the veteran prevails.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

Based on the evidence as a whole, including, most 
importantly, the June 1997 VA examination report, and giving 
the veteran the benefit of the doubt, the Board believes that 
the evidence supports the claim of entitlement to service 
connection for a neck disorder.  While it is plain that the 
VA orthopedist's June 1997 opinion is predicated principally 
on history furnished by the veteran, it is also the case that 
the veteran's testimony in January 1998 was credible.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The Board 
notes that the absence of a specific service medical record 
entry showing treatment for a neck injury is not fatal to 
this service connection claim, as credible testimony and 
subsequent medical opinion relating current residuals to 
service can be sufficient.  See Grottveit v. Brown, 
5 Vet.App. 91, 92-93 (1993); Smith v. Derwinski, 2 Vet.App. 
147, 148 (1992); Cartwright v. Derwinski, 2 Vet.App. 24, 25 
(1991).  Although this matter is not free from doubt, the 
Board is of the opinion that the VA examiner's etiological 
opinion at the least puts the issue in relative equipoise.  
The Board accordingly finds that the veteran is entitled to 
the benefit of the doubt, the positive and negative evidence 
being in approximate balance.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1990).

In view of the above, the Board concludes that service 
connection for a neck disorder is warranted.  


ORDER

Entitlement to service connection for a neck disorder is 
granted.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

